 



Exhibit 10.15
As of October 4, 2006
IXIS Real Estate Capital Inc.
9 West 57th Street, 36th Floor
New York, New York 10019

          Attention:   Mr. Raymond Sullivan
 
       
 
  Re:   Fourth Amended Master Repurchase Agreement, dated as of October 11,
2005, as amended by Amendment No. 1, dated as of August 10, 2006, as further
amended, modified and supplemented from time to time (the “Repurchase
Agreement”), among IXIS Real Estate Capital Inc. (“Buyer”), New Century Mortgage
Corporation (“NCMC”), NC Asset Holding, L.P. (f/k/a NC Residual II Corporation,
“NCAH”), NC Capital Corporation (“NCCC”), New Century Credit Corporation (“New
Century”) and Home123 Corporation (“Home123” and together with NCMC, NCAH, NCCC
and New Century, the “Seller”)

Ladies and Gentlemen:
          The Termination Date, as defined in the Repurchase Agreement, is
October 10, 2006, unless otherwise extended pursuant to Section 3(m) of the
Repurchase Agreement, and the Seller has requested that the Buyer extend the
Termination Date.
          In consideration of the mutual agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Seller and Buyer hereby agree as follows:

1.   Pursuant to Section 3(m) of the Repurchase Agreement, Buyer hereby extends
the Termination Date until the close of business on October 31, 2006 (the period
from and including October 10, 2006, to and including October 31, 2006, the
“Extension Period”).   2.   Except as described herein, all of the terms of the
Repurchase Agreement are hereby ratified and confirmed in all respects.   3.  
All capitalized terms used herein and not defined herein shall have the
respective meanings ascribed to them in the Repurchase Agreement.   4.   In the
event that any provision of this agreement conflicts with any provision of the
Repurchase Agreement or the Custodial and Disbursement Agreement, the terms of
this agreement shall control.

 



--------------------------------------------------------------------------------



 



5.   This agreement shall not be assigned by the Seller without the prior
written consent of the Buyer, which consent shall be in Buyer’s sole discretion.
  6.   This agreement may be executed in any number of counterparts, each of
which shall constitute an original agreement, and all of which together shall
constitute one and the same instrument, and either party hereto may execute this
agreement by signing any such counterpart.   7.   This agreement shall be
governed and construed in accordance with the laws of the State of New York
without regard to conflicts of laws principles.

[SIGNATURE PAGES FOLLOWS]

-2-



--------------------------------------------------------------------------------



 



          Please indicate your acceptance and agreement by signing below where
indicated and returning an originally executed copy of this agreement to Seller.

                  Very truly yours,
 
                NEW CENTURY MORTGAGE CORPORATION, as Seller
 
                By:   /s/ Kevin Cloyd          
 
      Name:   Kevin Cloyd
 
      Title:   Executive Vice President
 
                NC ASSET HOLDING, L.P., as Seller
 
                By: NC DELTEX, LLC, its General Partner
 
                By: NC CAPITAL CORPORATION, its Sole Member
 
                By:   /s/ Kevin Cloyd          
 
      Name:   Kevin Cloyd
 
      Title:   President
 
                NC CAPITAL CORPORATION, as Seller
 
                By:   /s/ Kevin Cloyd          
 
      Name:   Kevin Cloyd
 
      Title:   President

 



--------------------------------------------------------------------------------



 



                  NEW CENTURY CREDIT CORPORATION, as Seller
 
                By:   /s/ Kevin Cloyd          
 
      Name:   Kevin Cloyd
 
      Title:   President
 
                HOME123 CORPORATION, as Seller
 
                By:   /s/ Kevin Cloyd          
 
      Name:   Kevin Cloyd
 
      Title:   Executive Vice President

Accepted and Agreed:
IXIS REAL ESTATE CAPITAL INC., as Buyer

              By:   /s/ Anthony Malanga              
 
  Name:   Anthony Malanga    
 
  Title:   Managing Director    
 
            By:   /s/ Christopher Hayden              
 
  Name:   Christopher Hayden    
 
  Title:   Managing Director    

 -4-

 